Barrett, J.
The petition and bond should have been filed in the supreme court, and not in the office of the county clerk. The county clerk is ex officio the clerk of the supreme court in this county, but his office is not the supreme court. Then the court has a duty to perform, viz., to accept the petition and bond and proceed no further in the suit. This duty cannot be performed by the county clerk; the statute imposes it upon the court. Further, the bond must be with “ good and sufficient surety.” It is such a bond, and such a bond only, that the court is required to accept. It is for the court, and not for the clerk, to accept a bond with good and *114sufficient surety. This construction is the only reasonable one. In this county there is no vacation such as would prevent a party from presenting his petition and bond to the court. The special term is in session every day in the year, except Sundays and legal holidays. It would be contrary to precedent, and subversive of the orderly administration of justice, to permit any serious step in a cause without notice to the party to be affected. The act should be read in the light of this just principle. Then consider the effect of the opposite construction. The claim here is that the mere filing of the petition and bond in the clerk’s office, without notice to the plaintiff (that given him being a mere act of courtesy), worked a removal, and this, although the court was in session at the time. In other words, that a plaintiff who brings a suit in our courts may, in complete ignorance of the removal, proceed to judgment and execution only to find himself a trespasser. If congress meant this, the language should have been so precise and specific that no other construction could possibly be put upon it. The motion must be denied, with ten dollars costs.